

115 HR 532 IH: DREAMer Information Protection Act
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 532IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. O'Rourke (for himself, Mr. McGovern, Ms. Judy Chu of California, Ms. Barragán, Mr. Correa, Mr. Krishnamoorthi, Ms. Lofgren, Mr. Takano, Mr. Brown of Maryland, Mr. Cummings, Mr. Deutch, Mr. Polis, Ms. Meng, Mr. Capuano, Mr. Cárdenas, Mr. Ellison, Mr. Grijalva, Ms. Hanabusa, Mr. Kihuen, Mr. Ted Lieu of California, Ms. Matsui, Mr. Tonko, Mrs. Torres, Mr. Vargas, Ms. Titus, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the protection of information submitted to the Department of Homeland Security
			 pursuant to the Deferred Action for Childhood Arrivals program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the DREAMer Information Protection Act. 2.Protection of information submitted to the Department of Homeland Security pursuant to the Deferred Action for Childhood Arrivals program (a)In generalInformation provided by an applicant for deferred action under the Deferred Action for Childhood Arrivals program of the Department of Homeland Security may not be used for the purpose of immigration enforcement proceedings.
 (b)Effective dateThis Act shall take effect as if enacted on January 19, 2017. 